Citation Nr: 0020446	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to January 1969.  
The record shows that the veteran served in the Republic of 
Vietnam from January 1968 to January 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Initially, the Board notes that the veteran's appeal was 
first before the Board in October 1997.  At that time, it was 
remanded for further development.  Review of the record 
indicates that the ordered development was not accomplished, 
as the veteran did not respond to any of the RO's 
correspondence, and the RO's correspondence to the veteran 
was returned as undeliverable.  In this instance, however, 
the Board finds no prejudice to the veteran, as the benefit 
sought on appeal is granted in the decision below.


FINDINGS OF FACT

1.  The veteran's service personnel records indicate that the 
veteran participated in the Republic of Vietnam counter 
offensive and in the Tet counter offensive.

2.  The record contains a diagnosis of PTSD based upon one of 
the veteran's claimed stressors, participation in the Tet 
counter offensive.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(c), 3.303(f) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1999).  
Additionally, the United States Court of Appeals for Veterans 
Claims (known as the U. S. Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, Court) has held that the three 
requisite elements for eligibility for service connection for 
PTSD are:  1) a current, clear medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 129 (1997).

Adjudication of well grounded claims of service connection 
for PTSD requires evaluation of the evidence in light of 
places, types, and circumstances of service, as indicated by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f); Cohen 
v. Brown, supra.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service personnel records show that the veteran 
served in the Republic of Vietnam from January 3, 1968, to 
January 2, 1969.  These records also show that the veteran 
participated in the Republic of Vietnam counter offensive and 
in the Tet counter offensive.

Pursuant to a VA PTSD examination, which was conducted in 
October 1995, the examiner stated that the veteran's symptoms 
met the DSM III criteria for a diagnosis of PTSD.  
Specifically, the veteran experienced events outside the 
range of usual human experience when he spent three weeks in 
ditches during the Tet offensive during his tour of duty in 
Vietnam.  The veteran had some distressing recollection of 
events in service and avoidance symptoms, and his sleep 
problems and concentration problems satisfied the criteria 
for increased arousal.

III.  Analysis

Upon review of the evidence of record, the Board finds that 
there is a diagnosis of PTSD and that there is medical 
evidence of a causal nexus between the veteran's 
symptomatology (his PTSD) and one of his reported in-service 
stressors, participation in the Tet counter offensive.  As 
such, the Board must focus its consideration on whether the 
record contains credible supporting evidence that this 
claimed in-service stressor actually occurred.  In this 
regard, the Board concludes that it does and that the 
veteran's claim must be allowed.

Specifically, the record indicates that the veteran served in 
the Republic of Vietnam and that he participated in the 
Republic of Vietnam counter offensive and in the Tet counter 
offensive.  While this is not conclusive evidence of the 
claimed in-service stressor, see 38 C.F.R. § 3.304(f), the 
Board is struck by the very specific and detailed discussion 
given by the VA examiner in October 1995, as to the diagnosis 
of PTSD and its relationship to the veteran's participation 
in the Tet "offensive."  The Board is also struck by the 
absolute lack of any evidence contrary to the veteran's 
claim.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  Accordingly, absent 
evidence contrary to the veteran's reported in-service 
stressor (participation in the Tet counter offensive) and 
given the diagnosis of PTSD due to the veteran's war 
experiences, the Board concludes that the veteran is entitled 
to service connection for his PTSD.


ORDER

Service connection for PTSD is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

